OFFICE    OF    THE   ATTORNEY    GENERAL   OF   TEXAS
                                  AUSTIN




Honorable Lon Aloup, Exeautire
State Comniaslon for the Blind
I&id Ofiios BuLlUing~
Audfn,     ‘JWal   .i.     -
          The etatuta governingtke above qusstlons le
Bou8e kill No. 197 paaasd by ths Regular Semion of tba
Fortl~sthLeglelature.eafa act is a panel atetute and
mist, therefore,br aonetrued atriatly. The gsrtlnent
prorl~lon OS aaid statute 1s seatlon 8 thereof whiob
read8 as ro11ow




@4*r  the $lain languasa of the.abewi     statute,  it $8 our
opinion a hotel oanmt rerun6 adml~rfoa to blind psrsone
ana their *awhg-Eye" a0g rrimply      or.0     baause they
are raaomparAsdby e&l dog. Th6 adslmr     "I:@m to.the hotels
neoannrllp laplie tbat suoh bllradpe?aoni ao aaoompanled
bg ,th&r dog@ will hav@ all ot.thr prlvlleegrr     an4 Fighti
of any and all other parron a.tialttd     to the hotel. The
bllad purone'are rlso sntlflcd bo ti8a tb8 aam@ e~lsvatcrr
or rlwdor8 that the othd pa8roqn Of the hotel use an8
8hay outnoe.~boMrod   td we a aoperate aad dhtinot eXr
vator WOE that uss4 byethe &bar patrem.



          IS, am you’dtate, the 0oCIoa lhQp i6 a part of
tho hot01 and uabqr the 8amo maa6uea8 md, ,I* l a a mat-
ter or rao$ a part aad paroel ot,fba hoti&,~thoafor the
reaaoae et&d in amwer to qoertibn me above the men-
create@ ot the hots1 would no8 be jtibifi@d in wfu~ln&
the blind pc)raonand hi6 do&$r4mtttaaoo tc the aoffeo
ahop.
                                    Your8 yimy truly',




                                            Qao. w.   Saraus
                                                 A838i8tERt